DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 15 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-6,8,22,23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierson (US 5911194 A) in view of Rood et al. (US 5823137 A). 
 	For claim 1, Pierson teaches a self-cleaning and enclosed litter box/pet waste encapsulation device comprising: 
a sealed housing (1,3) defining an interior chamber to receive and retain litter, wherein said housing comprises a front, back, top, bottom and sides (figs. 1-2, self-explanatory), and wherein the sealed housing encapsules the litter and any pet waste therein and prevents odor, dust, and spillage of pet waste or litter therefrom; 
a pet openable door (14,15) disposed in said sealed housing, allowing a pet to enter, exit, and deposit pet waste, the pet openable door maintaining odors and dust within the interior chamber of the sealed housing.
However, Pierson is silent about an attachment means proximate the pet openable door forming a sealed connection with an opening of a litter container, the litter container comprising a complementary attachment means that connects to the attachment means to form said sealed connection and allowing litter to be deposited within or removed from the interior chamber in a sealed manner via the pet openable door.  
Rood et al. teach a self-cleaning and enclosed litter box/pet waste encapsulation device comprising an attachment means (26,27) proximate the pet openable opening (44) forming a sealed connection with an opening of a litter container (42), the litter container comprising a complementary attachment means (43) that connects to the attachment means to form said sealed connection and allowing litter to be deposited within or removed from the interior chamber in a sealed manner via the pet openable opening. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an attachment means forming a sealed connection with an opening of a litter container comprising a complementary attachment means that connects to the attachment means as taught by Rood et al. in the device of Pierson proximate the pet openable door in order to provide addition ways to allow the user to dump out the litter and/or the waste in the box. 
For claim 4, Pierson as modified by Rood et al. teaches the device of claim 1, and further teaches further including an anti-tracking stair/ramp (7 of Pierson) rotatably attached to said housing below the pet openable door, having a floor level beveled edge (edges of ref. 7 are sloping or slanting, which meets the definition of beveled).  
For claim 5, Pierson as modified by Rood et al. teaches the device of claim 1, and further teaches a second sealable aperture (aperture where ref. 2 covers of Pierson) disposed in said housing that will allow pet waste to be ejected from the interior chamber directly into a waste receptacle (12 of Pierson) thereby encapsulating the waste; a sifter (8 of Pierson) having two portions: a first portion (9 of Pierson) with openings for sifting contents of the litter box and separating clean litter from waste solids (fig. 4B of Pierson), wherein sifter is oriented within said interior chamber such that when said housing is rotated about a rotational axis said sifter separates the waste solids from the litter (figs. 5A-5F of Pierson); a second portion (10,11 of Pierson) containing a chute for collecting and ejecting waste solids, wherein said sifter is oriented within said interior such that when said housing is rotated further about a rotational axis said sifter ejects waste solids from said housing through said second aperture into the waste receptacle (figs. 5A-5F of Pierson).  
For claim 6, Pierson as modified by Rood et al. teaches the device of claim 5, and further teaches wherein the further including a waste receptacle (12 of Pierson) located adjacent to said second aperture to receive and encapsulate the waste solids from said chute without releasing contaminating elements from the interior chamber.  
For claim 8, Pierson as modified by Rood et al. teaches the device of claim 6, and further teaches a support base (7 of Pierson), wherein said housing can rotate on an axis.  
For claim 22, Pierson as modified by Rood et al. teaches the device of claim 1, and further teaches wherein the device further comprises the litter container (as relied on Rood) forming the sealed connection with the pet openable door (the litter container as relied on with Rood will form a sealed connection with the door of Pierson).  
For claim 23, Pierson as modified by Rood et al. teaches the device of claim 22, and further teaches wherein the litter container (as relied on Rood) is empty for removing spent litter through the sealed connection or comprises fresh litter for adding fresh litter to the device through the sealed connection.  
Claims 2,20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierson as modified by Rood et al. as applied to claim 1 above, and further in view of Arbogast (WO 9313650 A1).
 	For claim 2, Pierson as modified by Rood et al. teaches the device of claim 1, but is silent about wherein the attachment means is a flange comprising a compressible seal. 
	Arbogast teaches a self-cleaning and enclosed litter box/pet waste encapsulation device comprising an attachment means (21,14,13) is a flange comprising a compressible seal (latching mechanism 21 has flange 13 and latch member 14 that attaches container 6 to portion 2 by compression as the user pushes down on the flange 13 to lock the two items and compresses them together). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an attachment means having a flange forming a compressible seal as taught by Arbogast as the preferred attachment means in the device of Pierson as modified by Rood et al. in order to provide more tight and sealed fit. 
	For claim 20, Pierson as modified by Rood et al. and Arbogast teaches the device of claim 2, wherein the opening of the litter container further comprises a stepped in seat (Pierson teaches a rim around the opening at ref. 14, thus, when using the attachment means as relied on Arbogast, the latching mechanism would snap into the seat to provide a tight fit) arranged to accept the flange of the attachment means and to engage the compressible seal, thereby creating a sealed transition between the litter container and the interior chamber of the device for transfer of litter in and out of the device in a sealed manner.  
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierson as modified by Rood et al. as applied to claim 1 above, and further in view of O’Rourke et al. (US 5572950 A).
 	For claim 3, Pierson as modified by Rood et al. teaches the device of claim 1, but is silent about further including a removable liner to facilitate cleaning the interior of said housing.  
O’Rourke et al. teach a self-cleaning and enclosed litter box/pet waste encapsulation device comprising a removable liner (32) to facilitate cleaning the interior of said housing (12). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a removable liner as taught by O’Rourke et al. in the housing of Pierson as modified by Rood et al. in order to provide a water-proof litter liner so as to allow the user to easily remove the waste therein. 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierson as modified by Rood et al. as applied to claims 1,5,6 above, and further in view of Stravitz et al. (US 20050183401 A1).
 	For claim 7, Pierson as modified by Rood et al. teaches the device of claim 6, but is silent about wherein the waste receptacle consists of an elongated compressible tube compressed into a toroid; one end of the said compressible tube wrapped around the compressed toroid and attached to itself creating an enclosure as to keep the compressed tube it its toroid shape; a perforation in the said enclosure to facilitate the release of said compressed tube; a pull tab to facilitate tearing said perforation in said enclosure.  
	Stravitz et al. teach a waste disposal device for flexible tube bagging material,
the device comprising an elongated compressible tube (34) compressed into a toroid
(as shown in the figures); one end of the said compressible tube wrapped around the
compressed toroid and attached to itself creating an enclosure as to keep the
compressed tube it its toroid shape; a perforation (34a) in the said enclosure to facilitate
the release of said compressed tube; a pull tab (rim or top of the next bag when tear off
the perforation of the other bag) to facilitate tearing said perforation in said enclosure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an elongated compressible tube compressed into a toroid wherein
one end of the said compressible tube wrapped around the compressed toroid and
attached to itself creating an enclosure as to keep the compressed tube it its toroid
shape, a perforation in the said enclosure to facilitate the release of said compressed
tube, and a pull tab to facilitate tearing said perforation in said enclosure, as taught by
Stravitz in the litter box of Pierson as modified by Rood et al. in order to provide multiple bags accessible by the user to contain the waste at multiple usages.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierson as modified by Rood et al. as applied to claims 1,5,6 above, and further in view of Flores (US 5551375 A).
 	For claim 9, Pierson as modified by Rood et al. teaches the device of claim 6, but is silent about further including a handle to facilitate rotation of the housing.  
 	Flores teaches a self-cleaning and enclosed litter box/pet waste encapsulation device comprising a handle to facilitate rotation of the housing (col. 8, lines57-60). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a handle as taught by Flores on the housing of Pierson as modified by Rood et al. in order to facilitate rotating the housing (as taught by Flores).
Claims 10-14,24,25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierson (as above) in view of Rood et al. (as above) and Stravitz et al. (as above). 
 	For claim 10, the limitation has been explained in the above claims 1 & 5, thus, please see above. Not explain is the limitation of wherein the waste receptacle comprises a length of flexible tube bagging material compressed into a toroid retained around said second aperture so that said compressed tube upon receiving the waste may be dispensed and cut free multiple times without having to reinstall additional bagging material.  
In addition to the above, Stravitz et al. teach a length of flexible tube bagging
material (34) compressed into a toroid (as shown in the figures) retained around said
second aperture so that said compressed tube upon receiving the waste may be
dispensed and cut free multiple times without having to reinstall additional bagging
material (with cutting device 430). It would have been obvious to one having ordinary
skill in the art at the time the invention was made to include a length of flexible tube
bagging material compressed into a toroid as taught by Stravitz et al. retained around
said second aperture of the litter box of Pierson as modified by Rood et al. and Stravitz et al. so that said compressed tube may be dispensed and cut free multiple times without having to reinstall additional bagging material in order to provide multiple bags
accessible for the user to contain the waste at multiple usages.
	For claim 11, Pierson as modified by Rood et al. and Stravitz et al. teaches the device of claim 10 as explained in the above claim 7, thus, please see above. 
	For claim 12, Pierson as modified by Rood et al. and Stravitz et al. teaches the device of claim 10, and further teaches a bag cutter (430 of Stravitz) to allow dispensed bagging material to be cut free from the remaining bagging material retained.  
 	For claim 13, Pierson as modified by Rood et al. and Stravitz et al. teaches the device of claim 10, and further teaches an anti-tracking stair/ramp (7 of Pierson) rotatable attached to said housing below the pet openable door, having a floor level beveled edge to receive and return floor sweepings to the interior chamber of said housing (edges of ref. 7 are sloping or slanting, which meets the definition of beveled). 
	For claim 14, Pierson as modified by Rood et al. and Stravitz et al. teaches the device of claim 10, and further teaches a support base (7 of Pierson), wherein said housing can rotate on an axis.  
	For claim 24, Pierson as modified by Rood et al. and Stravitz et al. teaches the device of claim 10, and further teaches wherein the device further comprises the litter container forming the sealed connection with said sealable aperture (such function would result when the user places the litter container as relied on with Rood onto the aperture of Pierson to remove the litter/waste from the container).  
	For claim 25, Pierson as modified by Rood et al. and Stravitz et al. teaches the device of claim 24, and further teaches wherein the litter container (as relied on Rood) is empty for removing spent litter through the sealed connection or comprises fresh litter for adding fresh litter to the device through the sealed connection.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierson as modified by Rood et al. and Stravitz et al. as applied to claim 10 above, and further in view of Flores (as above). 
 	For claim 15, the limitation has been explained in claim 9 above, thus, please see above teachings of Pierson as modified by Rood et al., Stravitz et al., and Flores.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierson as modified by Rood et al. and Stravitz et al. as applied to claim 10 above, and further in view of O’Rourke et al. (as above).
For claim 17, the limitation has been explained in claim 3 above, thus, please see above teachings of Pierson as modified by Rood et al., Stravitz et al., and O’Rourke et al.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierson as modified by Rood et al. and Stravitz et al. as applied to claim 10 above, and further in view of Arbogast (as above).
For claim 21, the limitation has been explained in claim 20 above, thus, please see above teachings of Pierson as modified by Rood et al., Stravitz et al., and Arbogast. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15,17,20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9433186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. Patent No. 9433186 B2 claim a self-cleaning and enclosed litter box/pet waste encapsulation device comprising: a sealed housing defining an interior chamber to receive and retain litter, wherein said housing comprises a front, back, top, bottom and sides, and wherein the sealed housing encapsules the litter and any pet waste therein and prevents odor, dust, and spillage of pet waste or litter therefrom; a pet openable door disposed in said sealed housing, allowing a pet to enter, exit, and deposit pet waste, the pet openable door maintaining odors and dust within the interior chamber of the sealed housing; and an attachment means proximate the pet openable door forming a sealed connection with an opening of a litter container, the litter container comprising a complementary attachment means that connects to the attachment means .
Response to Arguments
Applicant’s arguments with respect to claims 1-15,17,20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643